Citation Nr: 1336234	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  09-39 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from September 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In July 2011, the Veteran filed a claim for entitlement to service connection for erectile dysfunction, which included, among other claims, a claim for ischemic heart disease.  The Veteran also provided medical evidence indicating that the erectile dysfunction may be secondary to the ischemic heart disease.  In a November 2011 rating decision, the RO denied the erectile dysfunction claim as secondary to ischemic heart disease.  The RO has not yet adjudicated the claim of entitlement to service connection for erectile dysfunction on a direct basis.  

Thus, the issue of entitlement service connection for erectile dysfunction on a direct basis has been raised by the record but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The Veteran's representative, in the October 2013 informal hearing presentation, argued that the Veteran's service-connected PTSD is more severe than is noted on the February 2011 VA examination and requested a new VA examination.  When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the Veteran's Global Assessment of Functioning (GAF) scores, which reflect psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, have fluctuated during the pendency of the Veteran's claim. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The GAF score measuring the least impairment in functioning, a GAF score of 65, was reflected in the most recent VA examination, conducted February 2011.  However, the greatest impairment in functioning was measured in the March 2009 private examination, with a GAF score of 45.  Thus, as the severity of the Veteran's symptoms have fluctuated and because last VA examination was conducted several years ago, a new VA examination is warranted.  

Additionally, the Board notes that the Veteran has been currently diagnosed with PTSD, but historically he has also been diagnosed with depressive disorder, not otherwise specified, as well.  Thus, on remand the VA examiner must attempt to differentiate the nature or extent of manifestations of the service-connected PTSD from manifestations of any nonservice-connected psychiatric diagnoses.  However, the Board emphasizes that if it is not possible to distinguish the effects of the service-connected PTSD from the effects of any nonservice-connected mental disorder, the reasonable doubt doctrine dictates that all psychiatric symptoms be attributed to the Veteran's service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a non service-connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  

A review of the claims file reveals that in an October 2012 rating decision, VA treatment records regarding the Veteran from the VA Medical Center (VAMC) in San Diego, California, dated from October 2009 to October 2012, were considered.  Additionally, in a November 2012 rating decision, San Diego VAMC records, dated from October 2009 to November 2012, were considered.  However, the most recent San Diego VAMC records associated with the claims file are dated March 2011, with the exception of a November 2011 problem list printout.  Additionally, Virtual VA does not contain the referenced VA treatment records.  Thus, on remand all relevant VA treatment records should be obtained, specifically San Diego VAMC records and all associated outpatient clinics, since March 2011, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

The record indicates that the Veteran has received two psychological evaluations, dated May 2008 and March 2009, from W. A., a psychologist.  Thus, the necessary authorization should be obtained from the Veteran and any additional records (excluding the May 2008 and March 2009 evaluations), from this provider should be attempted to be obtained and associated with the claims folder.  38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, since March 2011 (excluding the November 2011 problem list printout), from the VA Medical Center in San Diego, California and all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain additional treatment records from psychologist, W. A., (excluding the May 2008 and March 2009 psychological evaluations), and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  The VA examiner should expressly state which of the Veteran's psychiatric symptomatology are due to his service-connected PTSD, without regard to any non service-connected psychiatric disorders which may be diagnosed.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD without regard to any non service-connected psychiatric disorders which are diagnosed.  If the service-connected PTSD manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

